ICXI-/?

COA#        08-13-00102-CR                    OFFENSE:         21.1

            Timothy Edward Whitington v.
STYLE: The state of Texas                     COUNTY:          Tarrant

COA DISPOSITION:      Affirmed                TRIAL COURT:     432nd District Court


DATE: 4/24/15                  Publish: NO    TCCASE#:         1284003R




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          Timothy Edward Whitington v.
STYLE:    The State of Texas                        CCA #:


         APP/r/_/_AJy7''£          Petition         CCA Disposition:     ioxt'/r
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

      g^PJ/^gP                                      JUDGE: _
DATE: // /ojl^kT                                    SIGNED:,                    PC:

JUDGE:       StiA HaA^lX-^                          PUBLISH:                   DNP:




                                                                                 MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: